Citation Nr: 1038769	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed as due to a motor vehicle accident in service.

2.  Entitlement to service connection for bilateral shoulder 
disorders, claimed as due to a motor vehicle accident in service.

3.  Entitlement to service connection for a left elbow disorder, 
claimed as due to a motor vehicle accident in service or as 
secondary to service-connected residuals of right wrist fracture.

4.  Entitlement to service connection for right elbow disorder, 
claimed as due to a motor vehicle accident in service or as 
secondary to service-connected residuals of right wrist fracture.


REPRESENTATION

Appellant represented by:	Gregory P. Deschenes, Esq.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION


The Veteran had active service in the Army from October 1975 to 
October 1979, followed by service in the National Guard from 
November 1979 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board confirmed the RO's denial of these claims in an October 
2008 decision.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court), 
and a Joint Motion for Remand (JMR) was approved in December 
2009, vacating the Board's October 2008 decision and remanding it 
to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes attempting to obtain the 
Veteran's service records from the National Guard under the facts 
and circumstances of this case.

As noted in the JMR, the Board denied the Veteran's claims for 
service connection in large part because of a lack of continuity 
of treatment for the claimed disorders.  Specifically, the Board 
noted a normal September 1979 separation examination and a 10- to 
25-year gap between separation from active service in the Army 
and his first treatment for the claimed disorders.  The Veteran 
joined the National Guard the month following his separation from 
active service in the Army in October 1979.  Thus, it is possible 
that the Veteran's treatment reports and examinations during his 
time in the National Guard may provide information relevant to 
his claims.  There is no indication that any attempt to obtain 
his National Guard records has been made.  For these reasons, the 
Board finds that VA's duty to assist includes attempting to 
obtain the Veteran's medical and service personnel records from 
his National Guard service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate organization, to 
include the National Personnel Records Center 
(NPRC), the Veteran's National Guard unit, the 
Office of the Adjutant General, and any other 
organizations deemed necessary, and request any 
and all medical records (to include any reports 
of medical history and/or examinations) and 
service personnel records relating to the 
Veteran's service in the National Guard from 
November 1979 to November 1990.  A response, 
negative or positive, should be documented and 
associated with the claims file.  Requests must 
continue until it is determined that the records 
sought do not exist or that further efforts to 
obtain those records would be futile.  All 
attempts to obtain the Veteran's National Guard 
records should be documented.
 
2.  When the development requested has been 
completed, readjudicate the case on the basis of 
the additional evidence.  If any benefit sought 
is not granted, the Veteran and his attorney 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

